Opinión concurrente y disidente del
Juez Asociado Señor Negrón García.
I
La adopción de Elba Iris Vázquez Ramírez fue aprobada judicialmente el 23 de julio de 1943. En principio sus dere-chos en la herencia de su madre adoptiva Eduviges Jordán Granel se rigen por la ley de esa época, Arts. 132 y 133 del Código Civil de 1930, los que disponen:
Art. 132 —La adopción no perjudicará en ningún caso los derechos que correspondan a los herederos forzosos, y que sub-sistirán como si la adopción no se hubiese verificado.
Art. 133 —El adoptado tendrá en la familia del adoptante los derechos y deberes y la consideración de un hijo legítimo, con la excepción establecida en el artículo anterior. (Enfasis suplido.(1)
En 1947 se enmendó el Art. 133, supra, para disponer:
*453...El adoptado tendrá en la familia del adoptante los derechos y deberes y la consideración de un hijo legítimo. 1947 Leyes de Puerto Rico 681.
Subsiguientemente, el Art. 138 (31 L.P.R.A. sec. 539) —preceptivo sobre la forma de realizar la adopción— fue enmendado por la Ley Núm. 86 de 15 de junio de 1953 (31 L.P.R.A. sees. 531-539) del modo siguiente:
Las adopciones celebradas bajo la legislación anterior se re-girán por dicha legislación y surtirán todos sus efectos según la misma, sin limitación de ningún género', Disponiéndose, que las partes que intervinieron originalmente en una adopción verifi-cada con anterioridad a la vigencia de esta Ley, podrán recurrir al Tribunal Superior mediante petición a los efectos de que la adopción ya celebrada se rija por las disposiciones de esta Ley. El tribunal podrá aprobar la petición para que ésta surta efecto y tenga validez. (Énfasis suplido.) 31 L.P.R.A. see. 539.
En el caso de autos, los padres adoptantes Joaquín Ji-ménez Matute y su esposa Eduviges jamás comparecieron al Tribunal Superior a solicitar que la adopción de Elba Iris se gobernara bajo esa nueva legislación. Por ende, aplica la vigente al momento de la adopción. Lo contrario sería darle efecto retroactivo al Art. 133, supra, de 1947 sin que surja expresamente un mandato al efecto tal y como lo exige el Art. 3 del Código Civil, 31 L.P.R.A. see. 3.
No obstante, ante la ausencia de herederos forzosos de su madre adoptante Eduviges, la única legitimaria era Elba Iris y, habiendo premuerto, sus nietos son herederos forzosos con derecho a participar en la herencia.(2) Por lo tanto, concurrimos con la sentencia dictada hoy de que la cláusula de institución de herederos en el testamento de Eduviges es nula por preterición, subsistiendo, sin em*454bargo, las mandas y los legados en cuanto no sean inoficiosas. Art. 742 del Código Civil, 31 L.P.R.A. see. 2368.
1 — 4 HH
Aclarado este extremo, discrepamos del pronuncia-miento de la Juez Asociada Señora Naveira de Rodón en cuanto a que “en Puerto Rico, aun antes de 1947, la adop-ción creaba lazos de parentesco entre el adoptante, el adop-tado y los descendientes de éste con las correspondientes consecuencias jurídicas en el orden sucesoral. Para todos los fines debe considerarse al adoptado como hijo legítimo del adoptante, siendo sus descendientes, por ende, nietos del adoptante. Por ser parte del grupo familiar debe reco-nocérseles como tales para todos los fines legales”. (Enfasis suplido.) Opinión concurrente de la Juez Asociada Señora Naveira de Rodón, pág. 445.
Por fíat judicial no podemos darle efectos retroactivos y equiparar toda adopción, independientemente de la legis-lación aplicable.
Distinto a la premisa que anima a la Juez Asociada Se-ñora Naveira de Rodón, el transcrito Art. 138, supra, no está inoperante ni nos corresponde derogarlo. Ello es fun-ción indelegable de la Asamblea Legislativa y mientras subsista tenemos que darle eficacia; en aras de la liberali-dad, no podemos ignorarlo.
El Art. 138, supra, tiene un propósito legítimo en el de-sarrollo y evolución de la adopción en Puerto Rico: evitar que pueda activarse la cláusula constitucional que prohíbe la aplicación ex post facto afectando los derechos de los herederos forzosos. Art. II, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1; Art. 3 del Código Civil, 31 L.P.R.A. sec. 3. Mucho hemos avanzado. Hoy nadie cuestiona seriamente los dere-chos hereditarios equitativos de los hijos adoptados con posterioridad a la Ley Núm. 53. Sin embargo, no cabe equi-pararlos ni darles el mismo tratamiento constitucional que *455en materia filiatoria al amparo del precepto de no discri-men por razón de nacimiento. Const. E.L.A., supra. En su sustrato, las diferencias entre el nacimiento y la adopción son obvias y no precisan de mucha elaboración.
En resumen, aquellas adopciones efectuadas antes de 1947 —que no fueron revalidadas judicialmente o de otro modo para darle plena equiparación— conllevan que el adoptado sólo tenga los derechos hereditarios que proveía la referida legislación.
La pretensión de derogar judicialmente el Art. 138 (31 LR.R.A. sec. 539) implicaría imponerle a los adoptantes esposos Jiménez-Jordán una intención que nunca tuvieron de darle al hijo adoptado mayores derechos. A fin de cuen-tas, la nueva legislación da esa oportunidad en vida de los adoptantes; si no lo hacen, no estamos autorizados a judi-cialmente suplirla.
HH hH > — i
Finalmente, son improcedentes e injustos los honorarios de abogado contra los recurridos Robles Martínez et al. por tratarse de una cuestión novel que ha producido a nivel apelativo cuatro (4) ponencias distintas. Corpak, Art Printing v. Ramallo Brothers, 125 D.P.R. 724 (1990); García Larrinua v. Lichtig, 118 D.P.R. 120, 140 (1986); Rodríguez v. John Hancock Mutual Life, 110 D.P.R. 1, 8 (1980).

 Este Art. 133 de la Ley Núm. 353 (1947 Leyes de Puerto Rico 681) proviene del Art. 214 del Código Civil de Luisiana de 1870. Establecía que “la persona adop-tada tendrá todos los derechos de un hijo legítimq en la sucesión (estate) de la persona que lo adoptó, con la excepción anterior”. (Enfasis y traducción nuestros.) Al incorporarse en Puerto Rico se utilizó el término “familia” y no “sucesión”.
La Juez Asociada Señora Naveira de Rodón en su opinión concurrente cita, contrario a su posición, a Luis Muñoz Morales, quien señala:
“No podemos suponer que los redactores y traductores del Código de 1902 deja-ran de anotar la apreciable diferencia que entre ambos conceptos existe; pues mien-tras el concepto estate se refiere a la parte material, ó sea a los bienes, propiedades, patrimonio, herencia, etc ...; el concepto family se refiere a la parte personal ó sea al linaje, genealogía ó relación de parente[s]co entre los individuos.” L. Muñoz Morales, Reseña histórica y anotaciones al Código Civil de Puerto Rico, Río Piedras, Junta Editora de la U.P.R., 1947, Libro Primero, pág. 420.
Vemos, pues, que el concepto “familia” no incluye la parte material mientras que el de sucesión sí. Ahora bien, bajo el Art. 132 del Código Civil de 1930, en reiteradas ocasiones hemos concedido a los hijos adoptados antes de 1947, en ausencia de here-deros, derechos en las herencias de sus padres adoptantes. Sosa v. Sosa, 66 D.P.R. 606 (1946); Lugo, Ex parte; Ortiz, etc., Opositoras, 64 D.P.R. 868 (1945); Bardeguez v. Bardeguez, 48 D.P.R. 713 (1935); Ex parte Ortiz y Lluberas, 42 D.P.R. 350 (1931).


 Los recurrentes Héctor Jiménez Juncos et ais. se quejan de que es una injusticia. Aducen que la prueba incontrovertida demostró que Elba Iris, siendo me-nor de edad, abandonó su casa sin que ella ni sus hijos volvieran a tener relación alguna con los padres adoptivos.
La dificultad con este planteamiento es que la ley vigente no permite otra solución.